                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC, a/a/o George Ohye

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-33-FtM-38NPM

FEDERAL INSURANCE COMPANY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court are Defendant Federal Insurance Company’s Motion to Dismiss

Plaintiff’s First Amended Complaint for Damages (Doc. 23) and Plaintiff CMR

Construction & Roofing LLC’s response (Doc. 27).

        CMR filed this breach-of-contract case as the assignee of George Ohye to enforce

Ohye’s rights under an insurance policy he bought from Federal. The Court dismissed

CMR’s original complaint because it did not show that CMR had standing. CMR’s right

to sue Federal is based on an Assignment of Benefits. In it, Ohye assigned to CMR “any

and all claims, demands, and cause or causes of action of any kind whatsoever which the

undersigned has or may have against Chubb, arising from the following type of claim:

Homeowner’s claim # 047517041637.” (Doc. 1-1 at 7). The original complaint did nothing

to explain why Ohye’s assignment of his claims against Chubb gave CMR standing to

sue Federal, so Federal’s facial attack on CMR’s standing succeeded.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      In its amended complaint, CMR alleges that Chubb “is the marketing name used

to refer to the insurance subsidiaries of The Chubb Corporation,” including Federal. CMR

also alleges that Federal assigned claim number 047517041634 to Ohye’s loss. CMR

supplemented these allegations with new exhibits: the policy and two letters relating to

Ohye’s claim. Despite the new allegations, Federal renews its facial attack on CMR’s

standing under Federal Rule of Civil Procedure 12(b)(1). Thus, the Court must take

CMR’s allegations as true and decide whether CMR has sufficiently alleged a basis for

standing. See Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229,

1232 (11th Cir. 2008).

      “Florida law provides that post-loss insurance claims are freely assignable without

the consent of the insurer, and the intent of the parties determines the existence of an

assignment.”    Frank A. Baker, P.A. v. Fed. Deposit Ins. Corp., No. 3:12-CV-

228/MCR/CJK, 2013 WL 12097448, at *7 (N.D. Fla. Mar. 13, 2013) (internal citations

omitted). So the question here is whether CMR sufficiently alleged that Ohye intended to

assign his insurance claim against Federal. The Court finds that CMR carried its burden

in the amended complaint. Two newly alleged facts make the difference. First, the

assignment’s use of “Chubb” refers to a family of companies that includes Federal. And

second, Federal generated the claim number used in the assignment to identity the claim

CMR asserts here.2

      Accordingly, it is now

      ORDERED:




2 Neither party mentioned that the claim number in the assignment is off by one digit, so
the Court assumes it was a scrivener’s error.



                                           2
        Defendant Federal Insurance Company’s Motion to Dismiss Plaintiff’s First

Amended Complaint for Damages (Doc. 23) is DENIED. Federal must file an answer on

or before April 21, 2020.

      DONE and ORDERED in Fort Myers, Florida this 6th day of April, 2020.




Copies: All Parties of Record




                                        3
